THOMPSON, J.
This case presents the same issue as was presented in case No. 25231, Marine Bank & Trust Co. v. Same Defendants, 92 South. 353,1 the opinion and decree in which is this day handed down. For the reasons assigned in the opinion handed down in the case referred to, it is ordered and decreed that the order rendered in this case be recalled, and the application of defendants is dismissed at their costs.
Rehearing refused by Division A, composed of Chief Justice PROYOSTY and Justices OYERTON and LECHE.

 Ante, p. 831.